department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date genin-121406-05 cc tege eoeg et2 office_of_chief_counsel number info release date uil -------------------- ----------------------- ---------------------------------- dear-------------- reference self-directed accounts in public retirement systems this is in response to your request for information concerning whether participant self-directed accounts in a defined contribution public_retirement_system provide retirement benefits to employees that are comparable to the benefits provided under social_security we are unable to provide you with a letter_ruling because your request did not satisfy the requirements for requesting a letter_ruling contained in revproc_2005_1 2005_1_irb_1 however we are able to provide you with the following general information which we hope will be helpful internal_revenue_code code sec_3121 provides the general_rule that service performed by an individual in the employ of a state political_subdivision thereof or any wholly owned instrumentality of the foregoing will not be considered employment for federal_insurance_contribution_act fica purposes if such individual is a member of a public_retirement_system employment_tax regulation regulation sec_31_3121_b_7_-2 provides the general_rule that a public_retirement_system within the meaning of code sec_3121 must provide a retirement benefit to the employee that is comparable to the benefit provided under the old-age portion of the old-age survivor and disability insurance oasdi program of social_security the regulations provide that whether a retirement_system satisfies this retirement benefit requirement is generally determined under the facts and circumstances of each case and on an individual-by-individual basis in order to be considered a public_retirement_system providing a retirement benefit comparable to the oasdi portion of social_security a plan must provide for an allocation to a participant’s account equal to at least of the participant’s_compensation during any period under consideration additionally a plan must satisfy the reasonable interest rate requirement a defined contribution retirement_system satisfies the reasonable interest rate requirement if the employee’s account is credited with earnings at a rate that is reasonable under all the facts and circumstances or employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with actual earnings on the trust fund whether the interest rate with which an employee’s account is credited is reasonable is determined after reducing the rate to adjust for the payment of any administrative expenses if employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with the actual earnings on the trust fund the applicable_interest_rate requirements will be satisfied regardless of the actual rate of earnings on the accounts if you have any questions with regard to this matter please contact ------------------ --------------of my staff ------ can be reached at --------------------- sincerely lynne camillo chief employment_tax branch office of the associate chief_counsel division counsel tax exempt government entities macro form rev department of the treasury - internal_revenue_service
